DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action for application Serial No. 16/237,919 for the response filed on 07/07/2021. Claims 1, 3-8, 10-15, and 17-21 have been examined and fully considered.
Claims 1, 8, 10, 15 and 17 have been amended.
Claims 2, 9, and 16 are cancelled.
Claims 1, 3-8, 10-15, and 17-21 are pending in Instant Application.
Response to Arguments/Rejections
In light of Applicant’s amendments, see amendments and remarks, filed 07/07/2021, with respect to Application No. 16/237,919. Application’s amendment does not overcome the U.S.C. § 101 rejections that were raised in the previous action. The claim language does not indicate how and what is receiving the sensor data to determine the ranking and furthermore, determine the first rank is below a predetermined threshold; and cause an alert to be transmitted to the first remote device regarding performance of the first sensor based on the first rank being below the predetermined threshold, the alert providing an indication to check or replace the first sensor. This limitation merely outputting data but not necessarily received and the apparatus only lay claims to the electronic processor (i.e., generic computing component), in which indicates no practical application, so therefore the previous 35 U.S.C. § 101 claim rejections is maintained.
The Applicant argues the elements of claim 1 where it states “Applicant respectfully submits that the references do not teach or suggest “determine a first rank for the first PDF based a comparison of locations of the objects in the first PDF to locations of the objects in the current PDF” or “determine a second rank for the second PDF based on a comparison of locations of the objects in the second PDF to locations of the objects in the current PDF,” as is presently recited in claim 1” see page 9. 
	Examiner’s Response:
	Applicant’s arguments, see remarks, filed 07/07/2021, with respect to the rejection(s) of claim(s) 1, 18 and 15 under U.S.C. § 103 rejections have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Thorsten Neumann (DE102015202554B3); the citations are based on the provided English Translation) and Bruns et al. (US-2020/0319297).
Also, the Applicant argues the elements of claim 1 regarding where it states “Further, Applicant respectfully submits that the references do not teach or suggest “combine the first PDF and the second PDF using the first rank and the second rank into a combined PDF” or “update the current PDF based on the combined PDF,” as is presently recited in claim 1” see page 10.
	Examiner’s Response:
	Regarding Applicant remarks for “determine the first rank is below a predetermined threshold” and “combine the first PDF and the second PDF using the first rank and the second rank into a combined PDF”, the Examine finds the remarks persuasive and a rejection is made in view of Thorsten Neumann (DE102015202554B3); the citations are based on the provided English Translation).
	With regard to, “update the current PDF based on the combined PDF”, Adam teaches where the measurement the plurality of blocks 501, 507, and 509 forms a closed loop to update the various states of the tracks which is interpreted as updating the current PDF based on the 
The Applicant argues the elements of claim 1 regarding where it states “Further, Applicant respectfully submits that the references do not teach or suggest “cause an alert to be transmitted to the first remote device regarding performance of the first sensor based on the first rank being below the predetermined threshold, the alert providing an indication to check or replace the first sensor” as is presently recited in claim 1” see page 10.
	Examiner’s Remarks
	Regarding Applicant remarks for “cause an alert to be transmitted to the first remote device regarding performance of the first sensor based on the first rank being below the predetermined threshold, the alert providing an indication to check or replace the first sensor”, the Examine finds the remarks persuasive and a rejection is made in view of Bruns et al. (US-2020/0319297).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-21 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
Claims 1, 3-7 are directed to an apparatus. Therefore, claims 1, 3-7 are within at least one of the four statutory categories. 

Claims 15, 17-21 are directed to a non-transitory computer-readable medium. Therefore, claims are within at least one of the four statutory categories. 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the recite subject matter that falls within one the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
	An apparatus for evaluating sensors on remote devices, the apparatus comprising: 
	an electronic processor configured to: 
	store a current probability density function (PDF) of objects within a location; 
	receive first information from a first remote device at a first position within the location, the first information comprising a first vehicle identification, a first PDF of the objects within the location and a sensor identification that identifies a first sensor used to generate the first PDF; 
	receive second information from a second remote device at a second position within the location, the second information comprising a second vehicle identification, a second PDF of the objects within the location and a sensor identification that identifies a second sensor used to generate the second PDF, wherein the first information and the second information are received within a time period; 
	determine a first rank for the first PDF based on a comparison of locations of the objects in the first PDF to locations of the objects in the current PDF;  
	determine a second rank for the second PDF based on a comparison of locations of the objects in the second PDF to locations of the objects in the current PDF; 
	combine the first PDF and the second PDF using the first rank and the second rank into a combined PDF; 
	update the current PDF based on the combined PDF;
	determine the first rank is below a predetermined threshold; and
	cause an alert to be transmitted to the first remote device regarding performance of the first sensor based on the first rank being below the predetermined threshold, the alert providing an indication to check or replace the first sensor.
	 The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers executing of the limitation in the human mind. For example, “determine a first rank…”; “determine a second rank…” in the context of the claim, an individual could perform a ranking determination in his and/or hers mind. Similarly, the limitations of “combine…” and “update…” in the context of the claim of an individual would be able to perform combine and update data according to the analysis, in which could be performed in the human mind Lastly, “determine the rank is below…”, one would be able to conclude that a ranking is below the standard level. Accordingly, the claim recites at least one abstract idea.
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that

	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to present the “abstract idea”):
	An apparatus for updating a current probability density function, the apparatus comprising: 
	an electronic processor configured to: 
	store a current probability density function (PDF) of objects within a location; 
	receive first information from a first remote device at a first position within the location, the first information comprising a first vehicle identification, a first PDF of the objects within the location and a sensor identification that identifies a first sensor used to generate the first PDF; 
	receive second information from a second remote device at a second position within the location, the second information comprising a second vehicle identification, a second PDF of the objects within the location and a sensor identification that identifies a second sensor used to generate the second PDF, wherein the first information and the second information are received within a time period; 
	determine a first rank for the first PDF based on a comparison of locations of the objects in the first PDF to locations of the objects in the current PDF; 
		determine a second rank for the second PDF based on a comparison of locations of the objects in the second PDF compared to locations of the objects in the current PDF; 
combine the first PDF and the second PDF using the first rank and the second rank into a combined PDF;
	update the current PDF based on the combined PDF
	determine the first rank is below a predetermined threshold; and
	cause an alert to be transmitted to the first remote device regarding performance of the first sensor based on the first rank being below the predetermined threshold, the alert providing an indication to check or replace the first sensor. 
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of an apparatus that uses an electronic processor to perform determining the ranking and the determining steps, the examiner submits that these limitations apply the above-noted abstracted idea be merely using a computer to perform the process (MPEP § 2106.05), and/or are generally linking the use of the judicial exception to a particular technological environment or field of use-see (MPEP 2106.05(h)). 
In particular, the electronic processor, first remote device, second remote device and the first and second sensor in the steps are recited at a high-level of generality without requiring any degree of accuracy or precision (i.e., as a generic processor performing a generic computer function of ranking the sensors based data analysis of generated PDFs of the objects) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
	For the additional limitations where an apparatus comprising:
	store a current probability density function (PDF) of objects within a location; 
receive first information from a first remote device at a first position within the location, the first information comprising a first vehicle identification, a first PDF of the objects within the location and a sensor identification that identifies a first sensor used to generate the first PDF; 
	receive second information from a second remote device at a second position within the location, the second information comprising a second vehicle identification, a second PDF of the objects within the location and a sensor identification that identifies a second sensor used to generate the second PDF, wherein the first information and the second information are received within a time period. These limitations are considered are extra pre-solutionary activity and is merely data gathering.
	Furthermore, where an apparatus comprising:	
	cause an alert to be transmitted to the first remote device regarding performance of the first sensor based on the first rank being below the predetermined threshold, the alert providing an indication to check or replace the first sensor. These limitations are considered as extra post-solutionary activity, in which the electronic processor preforms these limitations after the determining steps and is merely outputting the results of the data analysis.
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that 
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an apparatus amounts to nothing more than mere instructions to apply the exception using generic computer components or to a particular technological environment or field of use. Mere instructions to apply an exception using generic computer components or limitations that limit to a particular technological environment or field of use cannot provide an inventive concept. Hence, the claim is not patent eligible.
	Dependent claims 3-7 recite the limitations that further elaborates on the abstract idea present in claim 1 and claims 3-7 are rejected for reason(s) stated above.
	Claim 8 is similar to claim 1, the claims are rejected for reason(s) stated above.  Therefore claim 8 are rejected 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 15 is similar to claim 1, the claims are rejected for reason(s) stated above.  Therefore claim 15 are rejected 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Dependent claims 17-21 recite the limitations that further elaborates on the abstract idea present in claim 3-7 and claims 17-21 are rejected for reason(s) stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Broek et al. (US-2012/0271518; hereafter known as Broek; previously recorded) in view of Adam et al. (US-2014/0324339; previously recorded), and further view of Thorsten Neumann; hereinafter referred to as Neumann (DE102015202554B3; the citations are based on the provided English Translation), and still further view of  Sell et al. (US-2017/0264688), and still further view of Bruns et al. (US-2020/0319297) and still further view of Sankavaram et al. (US-10,152,834).
	Regarding Claim 1, Broek discloses an apparatus for evaluating sensors on remote devices (Para. [0037], lines 7-10; Para. [0014], lines 1-5), the apparatus comprising: 
	an electronic processor (see at least Para. [0023], line 3, a data processor 12) configured to:  
	5store a current probability density function (PDF) of objects within a location (see at least Para. [0038], lines 1-4, In third step 33, data processor 12 first computes an aggregate of probabilities defined by the first probability density function for a set of positions defined by map data from map storage device 14);
	receive first information from a first remote device (see at least Para. [0065], Alternatively, part of the components may be outside the vehicle, for example if a wireless communication channel between the vehicle and these components is provided. Thus for example object detector 10, data processor 12, map storage device 14, position sensor 16 and/or velocity sensor 18 may all be located outside the vehicle 10. A roadside object detector 10, position sensor 16 and/or velocity sensor 18 may be used in communication with an in-vehicle data processor 12, for example) at a first position within the location… a first PDF of the objects within the location (see at least Para. [0011], lines 3-8, The first one of the regions may comprise a portion of the road for driving in the direction of travel of the vehicle, as defined by map data. The correction factor modifies the distribution of the preliminary probability density over different regions in favour of said first region) and … a first sensor used to generate the first PDF (see at least Para. [0053], lines 1-3, Additional sensors or other sensors may be used to increase the accuracy of the initial state vector and/or initial probability densities; Para. [0054], lines 4-8, Although an embodiment has been described wherein the factors F, Fi are applied after computing probabilities for collision areas, it should be appreciated that instead the factors may be applied to the representation of the probability density function);
	receive second information from a second remote device at a second position within the location… a second PDF of the objects within the location (see at least Abstract: a second region that comprises a road part for traffic in the opposite direction and a third region bordering on the road. The regions are used to obtain a correction factor of the computed probability density function in the first region (33). The correction factor is computed dependent on the aggregates of the probability density function in respective ones of the regions) and … a second sensor used to generate 15the second PDF (see at least Para. [0053], lines 1-3, Additional sensors or other sensors may be used to increase the accuracy of the initial state vector and/or initial probability densities; Para. [0054], lines 4-8, Although an embodiment has been described wherein the factors F, Fi are applied after computing probabilities for collision areas, it should be appreciated that instead the factors may be applied to the representation of the probability density function), wherein the first information and the second information are received within a time period (see at least Para. [0027], lines 1-9, In operation data processor 12 may maintain information representing a probability density function po (r;t) that defines probabilities that vehicle 20 will be in regions at different positions "r" on the road at a future time "t". The position r may be represented by two dimensional coordinates x, yon the road surface for example. Data processor 12 maintains further information representing one or more further probability density function pi(r;t) for the other vehicle 22, and optionally further vehicles (not shown));
	Broek does not explicitly teach
	…the first information comprising a first vehicle identification…
	…a sensor 10identification that identifies a first sensor…
	…the second information comprising a second vehicle identification… 
	…a sensor identification that identifies…
	determine a first rank for the first PDF based on a comparison of locations of the objects in the first PDF 
	20determine a second rank for the second PDF based on a comparison of locations of the objects in the second PDF 
	combine the first PDF and the second PDF using the first rank and the second rank into a combined PDF; [[and]]
	25update the current PDF based on the combined PDF; 
	determine the first rank is below a predetermined threshold; and 
	cause an alert to be transmitted to the first remote device regarding performance of the first sensor based on the first rank being below the predetermined threshold, the alert providing an indication to check or replace the first sensor.
	However, in the same field of endeavor, Adam teaches
a comparison of locations of the objects in the first PDF to locations of the objects in the current PDF (see at least Para. [0059], Bayes filters combine the state space 512, the measurement space 505, the system model 510, and the measurement models 504 to recursively estimate the state of the system with the tracked object(s) using one or more sensors. If data from several ones of the sensors 101 are involved, this process is often referred to as "data fusion"., The blocks 503, 511 and 506 in FIG. 5 representing the Bayes filters provide a PDF as their output;  Para. [0081], lines 6-17, when one of more of the measurements from the sensor 101 is too far away from previous measurements forming the track (i.e. outlier measurements) it is very unlikely that the measurements belong together. Only the measurements that are inside a region around the predicted measurement of the track, the gate, are further considered and outlier measurements are discarded. In doing so, the tracking system can be adopted for computational constrains of the ADAS in which the tracking system shall be used. This is necessary if the sensor 101 delivers a comparably large number of measurements as input to the system);  
	20determining…based on a comparisons of locations of the objects in the second PDF The likelihood is a discrete distribution and specifies the probabilities that the object exists now given all measurements 601 provided by one or more of the sensors 101 including the ones of the current time step. The update step 630 can be evaluated for the condition that the track existed in the previous epoch and for the condition that the object did not exist. With this likelihood, the Bayes update is performed to obtain the posterior existence distribution 633); 
	…; and   
It will be seen that the measurement the plurality of blocks 501, 507, and 509 forms a closed loop to update the various states of the tracks. A measurement is made in the measurement prediction block 501 using a prior state PDF 506, the measurement model 504 and the measurement space 505. The Bayes filter 502 uses the results of the measurement model 504 and the measurement space 504 to produce a likelihood integral PDF representing the measured track of a movable object).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the apparatus for updating a current probability density function as taught by Broek in view of Neumann and combine determining …based on a comparison of locations of the objects in the first PDF to locations of the objects in the current PDF;  20determining…based on a comparison of locations of the objects in the second PDF to locations of the objects in the current PDF; … 25update the current PDF based on the combined PDF as taught by Adam. One of ordinary skill in the art would have been motivated to make this modification in order to compute a refined and updated current probability density function tracking of multiple objects within a location.
	Neither Broek nor Adam explicitly teach
	…the first information comprising a first vehicle identification…;
	…a sensor 10identification that identifies a first sensor…;
	…the second information comprising a second vehicle identification…; 
	…a sensor identification that identifies…;
	determine a first rank for the first PDF…; 
	20determine a second rank for the second PDF…; and 

	determine the first rank is below a predetermined threshold; and 
	cause an alert to be transmitted to the first remote device regarding performance of the first sensor based on the first rank being below the predetermined threshold, the alert providing an indication to check or replace the first sensor.
	However, in the same field of endeavor, Neumann teaches:
	determine a first rank for the first PDF (see at least Para. [0019], state of one of the n sensors is calculated in the sense of a probability distribution by virtually specifying a real traffic state as evidence in the Bayesian network. This provides an estimate of the condition of the sensor, from which a quality and an error rate can be derived. The advantage is that in this way a statement can be made for the sensor based on the stochastic dependencies of the individual state variables at the sensor node and the result node, which are coded in the Bayesian network)…
	determine a second rank for the second PDF (see at least Para. [0019], state of one of the n sensors is calculated in the sense of a probability distribution by virtually specifying a real traffic state as evidence in the Bayesian network. This provides an estimate of the condition of the sensor, from which a quality and an error rate can be derived. The advantage is that in this way a statement can be made for the sensor based on the stochastic dependencies of the individual state variables at the sensor node and the result node, which are coded in the Bayesian network)…
Examiner notes that Neumann determines the first and second rank for the PDF, in which is determining a sensor ranking or sensor quality by the calculated probability density function of the observed object or condition.
	combine the first PDF and the second PDF using the first rank and the second rank into a combined PDF (see at least Para. [0037],  the control device 6 first uses a sufficiently large sample to determine a combined probability distribution for all states of the n sensors 3, 4 from the data signals from the sensors 3, 4); [[and]]
	determine the first rank is below a predetermined threshold (see at least Para. [0024], The quality or error rate of a sensor can fluctuate due to environmental influences. For example, the error rate of a camera sensor increases when it is raining or foggy, since the view in the detection area is impaired as a result. It can therefore be desirable to record a current environmental status and to assess the current quality or To use the error rate of the sensor. Another embodiment therefore provides for a current environmental condition to be determined by at least one further sensor in order to determine the current error rate of at least one of the n sensors. The signal from the further sensor positioned in the immediate vicinity of one of the n sensors is then recorded by a control device and taken into account in the calibration of the Bayesian network. In this way, the control device can monitor the current quality or consider the error rate when calculating a merger result. For example, the signal from a camera sensor can be provided with a high error rate in rainy weather and poor visibility. Since the high error rate is taken into account, the traffic condition measured by the camera sensor then has less of an influence on the merger result ***Examiner notes the reference teaches in terms of determining the traffic state, however, determining a rank for the  PDF based on a comparison of the locations could be determined by techniques used in the reference that is ranking of sensors, in which is similar to the premise but using a different method. While Neumann teaches determining the ranking of sensors by a different method however, combining the reference Adam determining…based on a comparison of locations of the objects in the first PDF to locations of the objects in the current PDF would teach and/or suggest the claim language); and… 
 	.
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the apparatus for evaluating sensors on remote devices as taught by Broek and combine determine a first rank for the first PDF…; 20determine a second rank for the second PDF…; and combine the first PDF and the second PDF using the first rank and the second rank into a combined PDF as taught by Neumann. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the quality of a sensor describes its ability to correctly map the real condition in its detection area (see at least [0013]).
	The combination of Broek, Adam, Neumann does not explicitly teaches
	…the first information comprising a first vehicle identification…;
	…a sensor 10identification that identifies a first sensor…;
	…the second information comprising a second vehicle identification…; 
	…a sensor identification that identifies…;
	cause an alert to be transmitted to the first remote device regarding performance of the first sensor based on the first rank being below the predetermined threshold, the alert providing an indication to check or replace the first sensor.
	However, in the same field of endeavor, Sell teaches
first vehicle identification (see at least Para. [0055], The requested information may be any kind of information or data, for example measurement results, client related data (for example position, speed, direction, type of the client /vehicle), identifications, data from sensors, history data, environmental data, data collected from other clients or sensors, status data or calculated data)…
	…a sensor 10identification that identifies a first sensor (see at least Para. [0055], The requested information may be any kind of information or data, for example measurement results, client related data (for example position, speed, direction, type of the client /vehicle), identifications, data from sensors, history data, environmental data, data collected from other clients or sensors, status data or calculated data)…
	…the second information comprising a second vehicle identification (see at least Para. [0055], The requested information may be any kind of information or data, for example measurement results, client related data (for example position, speed, direction, type of the client /vehicle), identifications, data from sensors, history data, environmental data, data collected from other clients or sensors, status data or calculated data)… 
	…a sensor identification that identifies (see at least Para. [0055], The requested information may be any kind of information or data, for example measurement results, client related data (for example position, speed, direction, type of the client /vehicle), identifications, data from sensors, history data, environmental data, data collected from other clients or sensors, status data or calculated data)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the apparatus for updating a current probability density function as taught in the combination of Broek, Neumann, Adam and combine …the first information 
	Neither Broek nor Adam or Neumann or Sell explicitly teaches
	cause an alert to be transmitted to the first remote device regarding performance of the first sensor based on the first rank being below the predetermined threshold, the alert providing an indication to check or replace the first sensor.	
	However, in the same field of endeavor, Bruns teaches
	cause an alert to be transmitted to the first remote device regarding performance of the first sensor based on the first rank being below the predetermined threshold (see at least Para. [0026], If the malfunction signal is generated, one embodiment provides that, depending on the malfunction signal, a warning message is issued to a user and/or a vehicle function that uses the sensor data of the environment sensor (identified as faulty) is deactivated. By outputting a note there is the advantage that the user can adapt his behavior to the environment sensor identified as faulty), the alert providing an indication to check or replace the first sensor (see at least Para. [0038], Objects 15 can be located in the gate region 12, in particular stationary objects, such as road signs. The gate region 12 can be used by a control device 16 of the motor vehicle 10 to check at least one environment sensor 17 as to whether the environment sensor 17 is working or functioning correctly or, on the contrary, is malfunctioning. For this purpose, the control device 16 can receive sensor data 18 of the environment sensor 17. A reception region 19 of the environment sensor 17 can be aligned in the gate region 12 so that the objects 15 should be sensed by the environment sensor 17 and described by the sensor data 18 if the environment sensor 17 has a malfunction).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the apparatus as taught in the combination of Broek, Neumann, Adam and Sell and combine cause an alert to be transmitted to the first remote device regarding performance of the first sensor based on the first rank being below the predetermined threshold, the alert providing an indication to check or replace the first sensor as taught by Bruns. One of ordinary skill in the art would have been motivated to make this modification in order to convey that both the intrinsic (inside the sensor) and extrinsic (position of the sensor parameters must be accurately determined (see at least Para. [0005]).
	However, in addition and in the alternative, Sankavaram teaches:
	causing…the alert providing an indication to check or replace the first sensor (see at least col. 10, lines 45-49, the algorithm may include issuing a corresponding low severity prognosis message indicating the sensor state of health degradation and reminding the user and/or service professional of an upcoming maintenance schedule).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the apparatus for updating a current probability density function as taught in the combination of Broek, Neumann, Adam, Sell and Burns and combine …the alert providing an indication to check or replace the first sensor as taught by Sankavaram. One of ordinary skill in the art would have been motivated to make this modification in order to convey the prognosis system may provide information to allow a vehicle owner to proactively obtain vehicle service prior to an actual vehicle break down (see at least col. 10, lines 57-59).
claim 3, the combination of Broek, Adam, Neumann, Sell, Bruns and Sankavaram teaches the apparatus of claim 1. Neither Broek nor Adam teaches wherein the alert indicates the first sensor 5requires service.  
	However, in the same field of endeavor, Bruns teaches:
	wherein the alert indicates the first sensor 5requires service (see at least Para. [0046], The server device 21 can then be informed about the calibration or the determined calibration error. It can also be provided that the control device 16 sends out a request to a customer service or maintenance service or a workshop for an appointment in order to organize the repair or recalibration of the environment sensor by means of a calibration device in a workshop).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the apparatus for updating a current probability density function as taught in the combination of Broek, Neumann Adam, Sell, Burns and Sankavaram and combine wherein the alert indicates the first sensor 5requires service as taught by Bruns. One of ordinary skill in the art would have been motivated to make this modification in order to convey that both the intrinsic (inside the sensor) and extrinsic (position of the sensor parameters must be accurately determined (see at least Para. [0005]). 
	Regarding claim 4, the combination of Broek, Adam, Neumann, Sell, Bruns and Sankavaram teaches the apparatus of claim 1. Broek further teaches wherein the electronic processor is further configured to send the first rank to the first remote device (see at least Para. [0065], lines 9-11, A roadside object detector 10, position sensor 16 and or velocity sensor 18 may be used in communication with an in-vehicle data processor 12, for example), wherein the first rank is used by the first remote device (see at least Para. [0052], lines 1-2, object detector 10 may be used to determine the map data at run time) to generate a PDF of the location (see at least Para. [0059], lines 1-5, the correction factor F could be computed under the assumption that all probability density outside the part of the road for the driving direction of the vehicle 20 is due to failure to account for swerving corrections).
	Regarding claim 5, the combination of Broek, Adam, Neumann, Sell, Bruns and Sankavaram teaches the apparatus of claim 4. Broek further teaches wherein the electronic processor is further configured to send the current PDF to the first remote device (see at least Para. [0065], lines 9-11, A roadside object detector 10, position sensor 16 and or velocity sensor 18 may be used in communication with an in-vehicle data processor 12, for example). 
	Broek in view Adam does not explicitly teach wherein the current PDF is combined with a PDF from the first sensor based on the first rank.
	However, in the same field of endeavor, Neumann teaches
	wherein the current PDF is combined with a PDF from the first sensor based on the first rank (see at least Para. [0037], The sensor nodes 12 ', 12' ', 12' '' describe conditional probability distributions for the individual traffic conditions, for example the probability for the measured traffic condition “no traffic jam” or “traffic jam” as a function of the real traffic condition encoded in the result node 13. 365 After defining the Bayesian network 10, the control device 6 calibrates the Bayesian network 10. 367 To this end, the control device 6 first uses a sufficiently large sample to determine a combined probability distribution for all states of the n sensors 3, 4 from the data signals from the sensors 3, 4. 370 If the combined probability distribution is known, the control device 6 sets up a system of equations in order to determine the parameters of the Bayesian network 10, that is to say the conditional probabilities between the sensor and the result node; and Para. [0039], If the device 1 comprises an environmental sensor 16, which detects the environmental conditions, for example a weather condition such as fog, rain, snow, etc. and makes them available to the control device 6, then, depending on the type of the n sensors 3, 4, a statement can be made about the current, possibly deviating quality or Meet the error rate of a sensor. The quality of a camera sensor for recording the current traffic situation is greatly reduced in fog and the error rate increases. By detecting an environmental condition by means of the environmental sensor 16, this can be taken into account in the calculation of the fusion result by the control device 6, the Bayesian network 10 being adapted accordingly by the control device 6 for this purpose)
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the apparatus taught in the combination Broek, Adam, Neumann Sell and Sankavaram and combine wherein the current PDF is combined with a PDF from the first sensor based on the first rank as taught by Neumann. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the quality of a sensor describes its ability to correctly map the real condition in its detection area (see at least [0013]).
	Regarding claim 6, the combination of Broek, Adam, Neumann, Sell, Bruns and Sankavaram teaches the apparatus of claim 1. Neither Broek nor Neumann explicitly teach wherein the first device is a vehicle.
	However, in the same field of endeavor, Adam teaches:
	wherein the first device is a vehicle (see at least Para. [0061], lines 5-8, Each of the configurations of the filters 52, 508 and 513 is suitable for solving a variety of probabilistic problems, e.g. estimating the state of a single object like a vehicle).

	Regarding claim 7, the combination of Broek, Adam, Sell, Bruns and Sankavaram teaches the apparatus of claim 1. Broek further teaches wherein the first information further comprises a location covariance as a measure of self-localization (see at least Para. [0033], lines 10-15, Optionally the parameters of these initial probability densities may depend on sensor input data. In contrast the values of x and y, the coordinates of the position of the vehicle on the road, may be taken to have definite initial values, but alternatively an initial probability distribution according to measurement uncertainty may be used for these as well) and...
	Neither Broek nor Neumann teach or suggest …object-20localization uncertainty.
	However, in the same field of endeavor, Adam teaches:
	…object-20localization uncertainty (see at least Para. [0024], lines 1-8, The different stages of the processing chain are based on manifestations of the state space, the system model, the measurement space, the measurement model, or the uncertainty representations. For example, the tracking system may use a two-dimensional radar sensor, which detects the azimuth and the range of the objects. The uncertainty in the measurement values of the azimuth and the range of the object is represented by a Gaussian function).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the apparatus taught in the combination of Broek, Adam, Sell, 
	Regarding claim 8, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise. Broek further teaches A method for updating a current probability density function (see at least Para. [0037], lines 7-10, In a second step 32, data processor 12 computes a first probability density function for a future time point "t" from an initial probability density and/or initial values that are determined from the vehicle sensor data; Para. [0041], lines 1-5, data processor 12 determines a correction factor F for application to a part of the first probability density function that applies to the portion of the road associated with the direction in which the vehicle is driving), the method comprising operations performed using an electronic processor (see at least Para. [0027], lines 1-2, In operation data processor 12 may maintain information representing a probability density function)…
	Regarding claim 10, the claim(s) recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise.
	Regarding claim 11, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.
	Regarding claim 12, the claim(s) recites analogous limitations to claim(s) 5 above, and is/are therefore rejected on the same premise.
	Regarding claim 13, the claim(s) recites analogous limitations to claim(s) 6 above, and is/are therefore rejected on the same premise. 
claim 14, the claim(s) recites analogous limitations to claim(s) 7 above, and is/are therefore rejected on the same premise.
	Regarding claim 15, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise. Broek further discloses at least one non-transitory computer-readable medium including instructions (see at least Para. [0066], lines 2-9, a programmable processor and a program memory containing a program to make the programmable processor perform the actions described for data processor 12. Alternatively the a control circuit may comprise a plurality of programmable processors and one or more program memories for distributed programs to make a combination of programmable processors perform the actions described for data processor 12) for updating a current probability density function (see at least Para. [0037], lines 7-10, In a second step 32, data processor 12 computes a first probability density function for a future time point "t" from an initial probability density and/or initial values that are determined from the vehicle sensor data; Para. [0041], lines 1-5, data processor 12 determines a correction factor F for application to a part of the first probability density function that applies to the portion of the road associated with the direction in which the vehicle is driving), the computer- 10readable medium comprising instructions that, when executed by a machine, cause the machine to perform operations comprising…
	Regarding claim 17, the claim(s) recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise
	Regarding claim 18, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.
claim 19, the claim(s) recites analogous limitations to claim(s) 5 above, and is/are therefore rejected on the same premise.
	Regarding claim 20, the claim(s) recites analogous limitations to claim(s) 6 above, and is/are therefore rejected on the same premise.
	Regarding claim 21, the claim(s) recites analogous limitations to claim(s) 7 above, and is/are therefore rejected on the same premise.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/22/2021